COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00170-CV


Stacy Family Enterprises, Inc.             §    From the 48th District Court

                                           §    of Tarrant County (48-257066-11)
v.
                                           §    December 12, 2013

Tarrant Appraisal District                 §    Opinion by Justice Gabriel


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Stacy Family Enterprises, Inc. shall pay

all costs of this appeal, for which let execution issue.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Lee Gabriel